—Order unanimously affirmed without costs. Memorandum: Family Court properly allowed the prior testimony of a witness to be admitted at trial based upon the inability of the court to compel her appearance by its process (see, CPLR 4517). Respondent had adequate opportunity to cross-examine the witness in the prior proceeding (see, Alexander, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 4517, at 95).
We reject respondent’s contention that the court failed to comply with Family Court Act § 1051 (a). "There is no requirement in Family Court Act § 1051 (a) that the Family Court, in its decision, must refer to each specific allegation of abuse and neglect in the petition” (Matter of Nassau County Dept. of Social Servs. [Meredith K.] v Steven K., 176 AD2d 326, 329).
Upon our review of the record, we conclude that the evidence is sufficient as a matter of law to sustain the petition. (Appeal from Order of Cayuga County Family Court, Corning, J.—Abuse and Neglect.) Present—Lawton, J. P., Fallon, Wesley, Doerr and Davis, JJ.